Case 2:19-cv-09068-JFW-KES Document 53 Filed 08/31/20 Page 1 of 2 Page ID #:871




    1
    2
    3
    4
    5
    6
    7                        UNITED STATES DISTRICT COURT
    8                      CENTRAL DISTRICT OF CALIFORNIA
    9
  10    SHERRIE MILLER: T.M.; a minor, by      )       Case No:19-9068-JFW(KESx)
        and though her Guardian ad Litem,      )
  11    Sherrie Miller,                        )       JUDGMENT AND
                                               )       CERTIFICATION OF
  12                Plaintiffs,                )       APPEALABILITY PURSUANT
                                               )       TO FRCP 54(b)
  13           vs.                             )
                                               )
  14    COUNTY OF LOS ANGELES, a public )
        entity, DEPUTY HURTADO, a public )
  15    employee; VIVINT, INC., a corporation. )
                                               )
  16                Defendants.                )
  17
  18          IT IS HEREBY ORDERED that, the orders of this Court entered July 27,

  19    2020 (Dkt. 49, 50), granting summary judgment in favor of the County of Los

  20    Angeles and Deputy Jose Hurtado (hereinafter “County Defendants”) as to all

  21    federal claims is final, and that no just reason for delay. This Order is based on the

  22    following:

  23          1.      The operative pleading in the action was the Complaint for Damages

  24    (Dkt. 2-1), which was filed by the plaintiffs in the Los Angeles County Superior

  25    Court. The case was removed to this Court on October 22, 2019 by the County

  26    Defendants.

  27          2.      The Complaint for Damages named three defendants: the County of

  28    Los Angeles, Deputy (Jose) Hurtado and Vivint, Inc.
                                                 -1-
                            JUDGMENT AND CERTIFICATION
                       OF APPEALABILITY PURSUANT TO FRCP 54(b)
Case 2:19-cv-09068-JFW-KES Document 53 Filed 08/31/20 Page 2 of 2 Page ID #:872




    1         3.     The Complaint for Damages asserted the following claims for relief:
    2   (1) “Deprivation of rights under color of state law – 42 U.S.C. 1983, 1988”
    3   (asserted against the County Defendants); (2) negligence (asserted against the
    4   County Defendants); (3) false imprisonment (asserted against the County
    5   Defendants); and, (4) negligence (asserted against Vivint, Inc.).
    6         4.     On June 22, 2020, the County Defendants filed a Motion for
    7   Summary Judgment, or in the alternative, Partial Summary Judgment (Dkt. 39).
    8   The plaintiffs filed an opposition to the motion (Dkt. 44). The County Defendants
    9   filed a reply (Dkt. 45).
  10          5.     On July 27, 2020, this Court entered two Orders granting and
  11    conclusively resolving the County Defendants’ motion as to all claims over which
  12    this Court had original jurisdiction (i.e., the claim for “Deprivation of rights under
  13    color of state law – 42 U.S.C. § 1983, 1988”), declined to exercise supplemental
  14    jurisdiction over the remaining state law claims, and remanded the case to the Los
  15    Angeles County Superior Court (Dkt. 49, 50).
  16          6.     As noted in this Court’s minute order, “although Plaintiffs’ state and
  17    federal law claims are based on similar facts and theories, the state law claims
  18    cannot be easily or summarily disposed of based on the Court’s ruling on the
  19    federal claims, especially given that the state law claims have unique elements and
  20    given that non-moving defendant, Vivint Inc., is a private entity.” Moreover,
  21    because this Court’s ruling on the County Defendants’ summary judgment motion
  22    may have collateral estoppel effect on the plaintiffs’ remaining state law claims
  23    against the County Defendants, see Hernandez v. City of Pomona, 46 Cal. 4th 501,
  24    516-17 (2009), there is further justification for finality.
  25          IT IS SO ORDERED.
  26
  27    DATED: August 31, 2020                   __________________________________
                                                 Honorable John F. Walter
  28
                                                 United States District Judge
                                                  -2-
                            JUDGMENT AND CERTIFICATION
                       OF APPEALABILITY PURSUANT TO FRCP 54(b)
